IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30346
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LYNN T. CRAWFORD,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 96-CR-50023-1
                       --------------------
                         October 25, 2001


Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lynn T. Crawford, federal prisoner #09170-035, appeals the

district court’s dismissal of his motion invoking Fed. R. Crim.

P. 12(b)(2), which was filed after his conviction was affirmed on

appeal and after the denial of certiorari.    Because the criminal

proceedings were no longer pending, this motion was unauthorized

and without a jurisdictional basis.   See United States v. Early,

27 F.3d 140, 142 (5th Cir. 1994).   Crawford has thus “appealed

from the denial of a meaningless, unauthorized motion.”    Id.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30346
                                -2-

Accordingly, the appeal is DISMISSED for lack of subject-matter

jurisdiction.   All outstanding motions are DENIED as MOOT.

     APPEAL DISMISSED.   ALL OUTSTANDING MOTIONS DENIED AS MOOT.